Per Curiam.

One seal was sufficient, in this case, for both the obligors. It has been always held that one piece of w,ax may serve for several grantors, and that another- person may seal for the obligor. (Perk. s. 134.) In Lord Lovelace’s Case, (Sir W. Jones, 268.) it was admitted by the king’s attorney, that “ If one of the officers of the forest put one seal to the rolls, by assent of all *287the verderers, regarders, and other officers, it is as good as ~f every ~ne had put his several seal; as in case divers men enter into obligation, and they all consent and set but one seal to it, it is a good obligation of them alL" The late case of Ball v. Dunsterville (4 Term Rep. 313.) carries the rule to the extent contended for by the pIaintifi~ in the present case. It was there held that if one partner, in a transaction, seal a deed with one soal, for and on be.~ half of himself and his partner, and by- authority and in the pre~ sence of the other, it is a good execution of the deed for both. In the present case, one of the defendants sealed the bond, with one seal, for himself and his partner, with the consent of his part~ ner, and after the partner had seen and approved of the bond, kind while he was about the rtore, at the time of the execution~ This evidence was sufficient to carry the cause to the jury, and to justify them in finding it the deed of both.
This is the only point in the case deserving of any consideranon, for the objections to the award were not much relied on by ¿he counsel, and are of no weight.
Motion denied,